DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06/08/2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
Election/Restrictions
Claim 10 is allowable. The restriction requirement between Inventions I and II , as set forth in the Office action mailed on 09/04/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Withdrawn Claims 1-9 and 17-20 DO NOT require all the limitations of an allowable claims. Since election was made without traverse and withdrawn claims do not require all the limitations of an allowable claims, claims 1-9 and 17-20 are being cancelled.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Please cancel Claims 1-9 and 17-20.


Allowable Subject Matter
Claims 10-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
Prior art generally teaches wherein dishing, or the formation of undesirable recesses, is a known problem with chemical mechanical polishing (CMP) and forming a conductive metal within a recess was known in the art, e.g. U.S. Patent Application Publication Number 2011/0237069 A1 to Miyazaki FIG. 1 recessed filled with 53 or 73.
With regards to claim 10 none of the prior art teaches or suggests, alone or in combination, “recessing a surface of the second bulk conductor within the second via openings and depositing a second conductive metal onto the recessed surface of the second bulk conductor; and planarizing the second conductive metal to a surface of the second dielectric layer; and forming a third node stackedly arranged and in alignment with the first node and the second node; wherein the first node, the second node, and the third node together define a skip via that directly connects M1 to a third metallization layer (M3), wherein a second metallization layer (M2) is between M1 and M3..” in the combination required by the claim, wherein one having ordinary skill in the art would recognize that a skip via, unlike a conventional via, skips or bypasses a middle metallization layer to connect lower and upper metallization layers, e.g. U.S. Patent Number 10,109,526 B1 to Zhang et al. e.g. FIG. 7,8 skip via 64 formed within via 54.
Claims 11-15 are allowed as being dependent on allowable Claims 10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/Eric A. Ward/Primary Examiner, Art Unit 2891